TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00647-CV




Douglas K. Conley, Appellant

v.

Kathy L. Conley, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. FM402639, HONORABLE DARLENE BYRNE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Douglas K. Conley has notified this Court that he has filed for bankruptcy
protection (United States Bankruptcy Court, W.D. Texas, chapter 7, case number 05-18994). 
Accordingly, his appeal is stayed.  See 11 U.S.C. § 362; Tex. R. App. P. 8.  Any party may file a
motion to reinstate upon the occurrence of an event that would allow the case to proceed.  See Tex.
R. App. P. 8.3.  Failure to notify this Court of a lift of the automatic stay or the termination of the
bankruptcy case may result in the dismissal of the cause for want of prosecution.  See Tex. R. App.
P. 42.3(b).
 
                                                                                                                                                             
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop

Filed:   October 21, 2005